WEIER, Judge.
This appeal was taken from a decree dissolving the marriage of petitioner Mary N. Blanc and respondent Claude J. Blanc. The petitioner-appellant Mary N. Blanc does not contest the dissolution of the marriage. She has taken issue, however, with that portion of the decree which awards custody of the minor child of the parties to respondent subject to supervision of the County Domestic Relations Social Service and the resulting failure to award child support to her. She also contends that the court erred in not awarding attorney’s fees to her and in failing to award her a larger share of the marital property.
In brief, the facts are that petitioner left her employment and the home of the parties in St. Louis County and took up residence in the Bahama Islands in 1970. She remained there until the case was heard in October 1975 and evidenced an intent to remain there afterward. She took with her a substantial sum to which she was entitled out of the profit sharing fund of her employer. In addition she took an automobile, a portion of the savings account held in the joint names of petitioner and respondent and received sums from her husband.
We have read the transcript, the briefs and the authorities cited therein and have concluded that the decree of the trial court is supported by substantial evidence and is not against the weight of the evidence. We further conclude that the decree does not erroneously declare the law or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
We further determine that an opinion would have no precedential value and that the judgment should be affirmed in accordance with Rule 84.16(b).
The judgment is affirmed.
KELLY, P. J., and GUNN, J., concur.